Citation Nr: 0108029	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for bilateral 
hearing loss and tinnitus as not well grounded.  Service 
connection was subsequently granted for left ear hearing loss 
by an October 2000 Supplemental Statement of the Case.  In 
view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

The record reflects that the veteran initially requested a 
Travel Board hearing in conjunction with his appeal.  
However, in a March 2000 statement, the veteran withdrew his 
request for a Travel Board hearing, and requested a personal 
hearing before personnel at the RO.  The veteran subsequently 
provided testimony at a personal hearing conducted before the 
RO in August 2000, a transcript of which is of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's ears were clinically evaluated as normal on his 
December 1950 pre-induction examination.  His hearing was 
found to be 15/15, bilaterally, on both whispered and spoken 
voice testing.  No treatment for hearing problems, to include 
tinnitus, are shown by the service medical records.  On his 
October 1952 release from active duty examination, the 
veteran's ears were clinically evaluated as abnormal due to 
perceptive deafness, no history of trauma.  His hearing was 
again found to be 15/15, bilaterally, on whispered and spoken 
voice testing.  However, an audiological evaluation conducted 
as part of this examination revealed pure tone thresholds, in 
decibels, as converted from American Standards Association 
(ASA) to International Standard Organization (ISO) format, as 
follows:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
15
15
10
10
10
10
LEFT
15
20
15
20
15
70

VA outpatient treatment records are on file which cover a 
period from April 1983 to March 1999.  Among other things, 
these records contain audiological evaluations conducted in 
April and October 1983, and October 1984.  On all of these 
audio-logical evaluations, it was noted that the veteran was 
negative for tinnitus.  The April 1983 audiological 
evaluation appears to reveal pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
35
LEFT
20
30
55
75
65

Diagnostic impressions following this evaluation included 
mild to severe sensorineural hearing loss of the left ear, 
and mild sensorineural hearing loss of the right ear.

The October 1983 audiological evaluation appears to reveal 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
15
30
LEFT
15
20
60
70
75

Diagnostic impression following this evaluation included high 
frequency sensorineural hearing loss, severe, of the left 
ear; and very mild high frequency sensorineural hearing loss 
of the right ear.

The October 1984 audiological evaluation appears to reveal 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
35
LEFT
15
20
60
70
75

Diagnostic impressions following this evaluation were 
moderate to severe, sloping, sensorineural hearing loss of 
the left ear; and very mild high frequency sensorineural 
hearing loss of the right ear.  

VA outpatient treatment records from March 1999 note that the 
veteran complained of longstanding bilateral hearing loss, 
the left poorer than the right.  He reported that he first 
started experiencing problems in basic training in 1951.  
Further, it was noted, among other things, that he reported 
occasional tinnitus.  Evaluation revealed mild to moderate 
high frequency sensorineural hearing loss with good word 
recognition ability of the right ear; and moderate to severe 
mid-to-high frequency sensorineural hearing loss with fair 
word recognition ability of the left ear.

At his August 2000 personal hearing, the veteran testified 
that he was exposed to loud noises on the rifle range during 
service, and that he experienced ringing in his ears at that 
time.  He testified that he sought treatment for these 
problems during service, but was told that it would just go 
away.  On inquiry, the veteran testified that his first post-
service hearing test was about 10 to 12 years prior to the 
personal hearing, and that it was conducted at VA.  Further, 
he testified that he had no post-service exposure to loud 
noises, nor any ear infections.  

Following his hearing, the veteran underwent a VA arranged 
audiological evaluation in September 2000.  At this 
examination, the veteran reported bilateral hearing loss 
since March 1951 due to "firing of various weaponry."  
Moreover, it was specifically stated that the veteran did not 
complain of any tinnitus in both ears.  The audiological 
evaluation itself revealed pure tone thresholds, in decibels,  
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
20
35
55
55
41.25
LEFT
30
50
65
80
80
68.75

Speech recognition scores were 92 percent for the right ear, 
and 84 percent for the left ear.  Further, it was stated that 
the testing revealed a mild to moderate sloping high 
frequency sensorineural hearing loss in the right ear, and a 
mild to severe sloping high frequency sensorineural hearing 
loss of the left ear.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

As noted above, the RO denied the veteran's right ear hearing 
loss and tinnitus claims as not well grounded.  However, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, especially since 
the RO denied the claims as not well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

The Board further notes that the veteran was diagnosed with 
perceptive deafness at the time of his discharge from 
service.  Granted, the audiological evaluation conducted in 
conjunction with his release from active duty examination 
only showed evidence of hearing loss for the left ear; there 
was no evidence of hearing loss for the right ear.  Hensley, 
supra.  Nevertheless, the Board is of the opinion that 
clarification is necessary as to whether the veteran's right 
ear hearing loss is related to his period of active duty, to 
include the diagnosis of perceptive deafness.  The Board is 
also of the opinion that clarification is necessary as to 
whether the right ear hearing loss is causally related to the 
service-connected left ear hearing loss.  Accordingly, the 
Board concludes that a medical opinion should be obtained 
regarding the etiology of the veteran's right ear hearing 
loss.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
and tinnitus.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After securing any additional records 
to the extent possible, the RO should 
return the veteran's claims folder to the 
examiner who conducted the September 2000 
audiological evaluation.  The examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
right ear hearing loss is causally 
related to his period of active duty, to 
include his service-connected left ear 
hearing loss.

If the examiner who conducted the 
September 2000 audiological evaluation is 
unavailable, or if this examiner feels 
that a new examination is required to 
respond, the veteran should be scheduled 
for examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the right ear hearing loss and tinnitus 
claims.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters regarding 
the Act, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran should 
be furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




